Exhibit 10.10

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of September 25, 2017 (the “Amendment Date”), by and among
OXFORD FINANCE LLC, a Delaware limited liability company with an office located
at 133 North Fairfax Street, Alexandria, Virginia 22314 (in its individual
capacity, “Oxford”; and in its capacity as Collateral Agent, “Collateral
Agent”), the Lenders listed on Schedule 1.1 thereof  from time to time including
Oxford in its capacity as a Lender (each a “Lender” and collectively, the
“Lenders”), Entellus Medical, Inc., a Delaware corporation with offices located
at 3600 Holly Lane North, Suite 40, Plymouth, MN 55447, Entellus Intermediate
Sub, Inc., a Delaware corporation with offices located at 3600 Holly Lane North,
Suite 40, Plymouth, MN 55447 and Spirox, Inc., a Delaware corporation with
offices located at 595 Penobscot Drive, Redwood City, CA 94063 (individually and
collectively, jointly and severally, “Borrower”).

WHEREAS, Collateral Agent, Borrower and the Lenders party thereto from time to
time have entered into that certain Loan and Security Agreement, dated as of
March 31, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”) pursuant to which the Lenders have provided to
Borrower certain loans in accordance with the terms and conditions thereof; and

WHEREAS, Borrower, Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement as provided herein and subject to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Collateral
Agent hereby agree as follows:

 

1.

Definitions.  Capitalized terms used herein but not otherwise defined shall have
the respective meanings given to them in the Loan Agreement.

 

 

2.

Section 6.2 of the Loan Agreement is hereby amended by deleting the word “and”
at the end of Section 6.2(a)(ix) and replacing “.” at the end of Section
6.2(a)(x) with “; and” and adding the following Section 6.2(x)(i) thereto:

 

(xi)when requested by Collateral Agent, evidence that Borrower is then current
with respect to payment of the rent due for Borrower’s subleased premises
located at 595 Penobscot Drive, Redwood City, California  94063;

 

 

3.

Exhibit C to the Loan Agreement are hereby amended and restated in its entirety
as set forth on Exhibit C hereto.

 

 

4.

Limitation of Amendment.

 

 

a.

The amendments set forth in Sections 2 through 3 above are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right, remedy or obligation which Lenders or Borrower may now have or may have
in the future under or in connection with any Loan Document, as amended hereby.

 

 

b.

This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

 

5.

To induce Collateral Agent and Lenders to enter into this Amendment, Borrower
hereby represents and warrants to Collateral Agent and Lenders as follows:

 

 

a.

Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the

 

--------------------------------------------------------------------------------

 

 

date hereof (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date), and
(b) no Event of Default has occurred and is continuing;

 

 

b.

Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

 

c.

The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date, and updated pursuant to subsequent deliveries by the Borrower to
the Collateral Agent, remain true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;

 

 

d.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

 

 

e.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (i) any law or regulation binding on
or affecting Borrower, (ii) any contractual restriction with a Person binding on
Borrower, (iii) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(iv) the organizational documents of Borrower;

 

 

f.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

 

g.

This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

 

 

6.

Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment.  This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.

 

 

7.

This Amendment shall be deemed effective as of the Amendment Date upon (i) the
due execution and delivery to Collateral Agent of this Amendment by each party
hereto and (ii) Borrower’s payment of all Lenders’ Expenses incurred through the
date hereof, which may be debited (or ACH’d) from any of Borrower’s accounts.

 

 

8.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.

 

 

9.

This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of New York.

 

 

[Balance of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to Loan
and Security Agreement to be executed as of the date first set forth above.

 

BORROWERS:

 

 

 

 

 

ENTELLUS MEDICAL, INC.

 

 

 

 

 

 

 

 

By:  

/s/ Brent Moen

 

 

Name:  

Brent Moen

 

 

Title:  

CFO

 

 

 

 

 

 

ENTELLUS INTERMEDIATE SUB, INC.

 

 

By:

/s/ Brent Moen

Name:  

Brent Moen

Title:

President and Secretary

 

SPIROX, INC.

 

 

By:

/s/ Brent Moen

Name:  

Brent Moen

Title:

President and Secretary

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

 

By:

/s/ Colette H. Featherly

 

 

Name:  

Colette H. Featherly

 

 

Title:

Senior Vice President

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C
Compliance Certificate

TO:

OXFORD FINANCE LLC, as Collateral Agent and Lender

FROM:

ENTELLUS MEDICAL, INC. for itself and on behalf of all Borrowers

The undersigned authorized officer (“Officer”) of Entellus Medical, Inc. for
itself and on behalf of all Borrowers under the and as defined in the Loan
Agreement (as defined herein below) (individually and collectively, severally
and jointly, “Borrower”), hereby certifies that in accordance with the terms and
conditions of the Loan and Security Agreement by and among Borrower, Collateral
Agent, and the Lenders from time to time party thereto (the “Loan Agreement;”
capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Loan Agreement),

(a)Borrower is in complete compliance for the period ending _______________ with
all required covenants except as noted below;

(b)There are no Events of Default, except as noted below;

(c)Except as noted below, all representations and warranties of Borrower stated
in Section 5 of the Loan Documents are true and correct in all material respects
on this date and for the period described in (a), above; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.

(d)Borrower, and each of Borrower’s Subsidiaries, has timely filed all required
tax returns and reports (or extensions if applicable), Borrower, and each of
Borrower’s Subsidiaries, has timely paid all foreign, federal, state, and local
taxes, assessments, deposits and contributions owed by Borrower, or Subsidiary,
except as otherwise permitted pursuant to the terms of Section 5.8 of the Loan
Agreement;

(e)No Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Collateral Agent and the
Lenders.

Attached are the required documents, if any, supporting our
certification(s).  The Officer, on behalf of Borrower, further certifies that
the attached financial statements are prepared in accordance with Generally
Accepted Accounting Principles (GAAP) and are consistently applied from one
period to the next except as explained in an accompanying letter or footnotes
and except, in the case of unaudited financial statements, for the absence of
footnotes and subject to year-end audit adjustments as to the interim financial
statements.  

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

Reporting Covenant

Requirement

Actual

Complies

1)

Financial statements

Quarterly within 45 days or monthly within 30 days

 

Yes

No

N/A

2)

Annual (CPA Audited) statements

Within 120 days after FYE

 

Yes

No

N/A

3)

Annual Financial Projections/Budget (prepared on a monthly basis)

Annually (within 60 days of FYE), and when revised

 

Yes

No

N/A

 

--------------------------------------------------------------------------------

 

4)

A/R & A/P agings and Deferred

 

Revenue report (if applicable)

 

Monthly within 30 days when

 

Revolving Advances are outstanding, and with each request for a Revolving
Advance

 

Yes

No

N/A

5)

8-K, 10-K and 10-Q Filings

If applicable, within 5 days of filing

 

Yes

No

N/A

6)

Compliance Certificate

Monthly within 45 or 30 days

 

Yes

No

N/A

7)

IP Report

When required

 

Yes

No

N/A

8)

Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period

 

$________

Yes

No

N/A

9)

Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period

 

$________

Yes

No

N/A

10)

Evidence of payment of the rent due for the previous month for Borrower’s
subleased premises located at 595 Penobscot Drive, Redwood City,
California  94063

When requested

 

Yes

No

N/A

 

Deposit and Securities Accounts

(Please list all accounts; attach separate sheet if additional space needed)

 

 

Institution Name

Account Number

New Account?

Account Control Agreement in place?

1)

 

 

Yes

No

Yes

No

2)

 

 

Yes

No

Yes

No

3)

 

 

Yes

No

Yes

No

4)

 

 

Yes

No

Yes

No

 

Other Matters

 

1)

Have there been any changes in Responsible Officers since the last Compliance
Certificate?

Yes

No

 

 

 

 

2)

Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?

Yes

No

 

 

 

 

3)

Have there been any new or pending claims or causes of action against Borrower
that involve more than Five Hundred Thousand Dollars ($500,000.00)?

Yes

No

 

 

 

 

4)

Have there been any amendments of or other changes to the Operating Documents of
Borrower or any of its Subsidiaries?  If yes, provide copies of any such
amendments or changes with this Compliance Certificate.

Yes

No




 

--------------------------------------------------------------------------------

 

Exceptions

 

Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.”  Attach separate sheet if additional
space needed.  If this Compliance Certificate is for the last month of a
calendar quarter, for any registrations of any copyright, including any
subsequent ownership right of Borrower or any of its Subsidiaries in or to any
copyright, patent or trademark since the end of the last calendar quarter,
please also provide copies of such registrations if requested by Lender.)

 

 

 

Entellus Medical, Inc., for itself and on behalf of all Borrowers

 

By:  

 

Name:  

 

Title:  

 

 

Date:

 

LENDER USE ONLY

 

 

Received by:

 

Date:

 

 

 

Verified by:  

 

Date:

 

 

 

Compliance Status:

Yes

No

 

 

 

 

 